IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 17, 2009
                                   No. 09-50022
                                 Summary Calendar           Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MARIA LUISA SILVA, also known as Maria Silva,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:08-CR-139-ALL


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Maria Luisa Silva pleaded guilty to money laundering in violation of 18
U.S.C. § 1956(a)(1)(B)(i) and was sentenced to 24 months of imprisonment. Silva
now argues for the first time that the factual basis was insufficient to support
her conviction because she merely transported money and did not conduct a
financial transaction with it.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 09-50022

      When a defendant argues for the first time on appeal that there was an
insufficient factual basis for her guilty plea, we review the issue for plain error.
United States v. Castro-Trevino, 464 F.3d 536, 540-41 (5th Cir. 2006). To show
plain error, an appellant must show a forfeited error that is clear or obvious and
that affects her substantial rights. Puckett v. United States, 129 S. Ct. 1423,
1429 (2009).    If the appellant makes such a showing, this court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Under §1956(a)(1)(B)(i), a person commits the offense of money laundering
when, “knowing that the property involved in a financial transaction represents
the proceeds of some form of unlawful activity” and knowing that the transaction
is designed at least in part to conceal certain information about the unlawful
proceeds, she “conducts or attempts to conduct such a financial transaction
which in fact involves the proceeds of specified unlawful activity.” “[A] financial
transaction must, at the very least, be a transaction, i.e., a purchase, sale, loan,
pledge, gift, transfer, delivery, or other disposition or some action involving a
financial institution or its facilities.” United States v. Puig-Infante, 19 F.3d 929,
938 (5th Cir. 1994) (internal quotation marks and citation omitted).
      Unlike the defendant in Puig-Infante, Silva admitted that she planned to
return the money she was transporting to the man who hired her. Section
1956(a)(1)(B)(i) applies whether a person conducts or attempts to conduct the
prohibited financial transaction. As Silva admitted in her factual basis that she
attempted to conduct a financial transaction, she has not shown that the district
court plainly erred in concluding that the factual basis supported her conviction.
      AFFIRMED.




                                         2